IN THE SUPREME COURT OF THE STATE OF NEVADA


                        ARASH ALBEKORD, M.D.,                                 No. 84566
                                 Petitioner,
                                       vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                                                                              FILED
                        IN AND FOR THE COUNTY OF                                 MN 2 2022
                        CLARK; AND THE HONORABLE                                     & BROWN
                        MARY KAY HOLTHUS, DISTRICT                         CLF
                                                                           BY ---
                        JUDGE,                                               DEPUTY CLERK

                                 Respondents,
                                       and
                        DAVID MOREHOUSE,
                                 Real Party in Interest.

                                          ORDER DISMISSING PETITION

                                  Petitioner has filed a notice of withdrawal of his petition for a
                       writ of mandamus. The unopposed notice is treated as a motion to
                       voluntarily dismiss the petition, see NRAP 27(a)(1), and granted. This
                       matter is dismissed.
                                  It is so ORDERED.




                       cc:   Hon. Mary Kay Holthus, District Judge
                             Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                             Gerald I. Gillock & Associates
                             Eighth District Court Clerk


SUPREME COURT
     OF
   NEVADA

all 1,117A -211TIT.,